DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 299 22 538, as cited by applicant.

Regarding claim 1, DE ‘538 teaches a multimodal trasportation interworking system, at least comprising: 
a rail system, 28; 
a cargo vehicle, 29, movably disposed on a rail beam of the rail system; 
a transfer apparatus used for transferring a goods loading device from a transportation tool to the cargo vehicle and loading the goods loading device onto the cargo vehicle, or unloading the goods loading device from the cargo vehicle and conveying the goods loading device onto the transportation tool, see paragraph 0029 through 0034 of translation; 

wherein, as the goods loading device needs to be transferred, the transfer apparatus transfers the goods loading device from the transportation tool to the cargo vehicle and loads the goods loading device onto the cargo vehicle, and the processor controls the cargo vehicle to move on the rail beam, or the transfer apparatus unloads the goods loading device from the cargo vehicle and conveys the goods loading device onto the transportation tool, see paragraphs 0029 through 0034.

Regarding claim 2, DE ‘538 teaches the rail system is bilaterally symmetrically mounted with two rail beams, the two rail beams being respectively provided with a plurality of cargo vehicles which are movable thereon, the goods loading device being suspended on a lower end of the plurality of cargo vehicles below the rail beam at each side, see figures 1 and 2.

Regarding claim 3, DE ‘538 teaches the rail beams are of a box-type structure, a lower surface of the rail beams being provided with an opening which extends through from a front end to a rear end thereof, the cargo vehicle being supported at a lower surface of an inner cavity of the rail beams, see figure 2.

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938.  The examiner can normally be reached on M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



16 March 2021